Citation Nr: 9914882	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  99-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from October 1970 to 
September 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1998 determination of the Salt Lake City, Utah, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The claim for service connection for the residuals of a back 
injury is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim for service connection for the residuals 
of a back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

For the purposes of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is generally presumed.  Arms v. West, 12 Vet. App. 188, 
193 (1999) (citing Robinette v. Brown, 8 Vet. App. 69, 75 
(1995)).

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under § 5107(a) includes the duty 
to obtain pertinent records.  See Block v. Brown, 7 Vet. App. 
343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).

Further, for the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.



Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding 
that entitlement need not be established by a fair 
preponderance of the evidence).

Factual Background & Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

With respect to the second element of an inservice injury or 
disease, the Board notes that the service medical records 
show that the veteran was seen for complaints of back pain on 
approximately seven occasions.  The service medical records 
show that the veteran was first seen in September 1972.  The 
report shows a diagnosis of levoscoliosis at the L1-4 level 
with attendant paraspinal muscle spasm.  The records also 
show that the veteran was seen in August,  September, and 
December 1973.  The veteran was seen in the orthopedic clinic 
in January 1974.  The orthopedic examiner diagnosed probable 
intermittent herniated nucleus pulposus.  The examiner noted 
that the symptoms were resolving.  





The record does not contain evidence with respect to the 
first and third elements of the test articulated in Caluza.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") stated in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  See also Brock v. Brown, 10 Vet. App. 155, 164 
(1997) (finding a claim not well grounded where the evidence 
of record including a statement of the veteran that he had 
been treated for the disorder did not show a current 
disability).

In the instant case, the record does not show that the 
veteran has a current back disability.  The veteran reported 
that he was disabled in his April 1999 appeal; however, he 
has not provided postservice medical evidence showing that he 
has a current disability linked to his inservice treatment.  
In this regard, the Board notes that a current disability 
cannot exist without some evidence of its existence in terms 
of current symptomatology.  Gilpin v. West, 155 F.3d 1353, 
1356 (Fed. Cir. 1998).  Moreover, the inservice treatment 
shown in the record does not well ground the claim in absence 
of medical evidence that the veteran has a current 
disability.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997). 

The only evidence of record that the veteran has a current 
back disability is provided by his own contentions.  
Generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  




The issue of whether the veteran has a current back 
disability related to his inservice back treatment 
necessarily involves a medical question for which competent 
medical evidence is required.  Because the probative medical 
evidence of record does not show current back disability, the 
claim must be denied as not well grounded.  See Caluza, 
supra.

Other Matters

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The 
Board notes that the veteran identified postservice treatment 
for a back disorder in 1984 in his December 1997 application.  
The RO sent the veteran a letter dated in February 1998 
regarding the evidence necessary to complete his application 
and enclosed VA Form 21-4142, Authorization for Release of 
Information.  The veteran did not return any completed 
authorizations or submit any postservice evidence to support 
his claim.

The Court has noted that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).

VA may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that the February 1998 RO letter fulfilled 
VA's duty under 38 U.S.C.A. § 5103(a) to notify the veteran 
of the evidence to complete his application.  Moreover, the 
May 1998 rating decision and the February 1999 statement of 
the case advised the veteran of the evidence necessary to 
establish a well grounded claim under 38 U.S.C.A. § 5107(a).

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (hereinafter, "the Court of Appeals") 
found that 38 U.S.C. § 5107(a) indicates that giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a well 
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  Hence, the benefit of the doubt is inapplicable 
to the veteran's claim for service connection for a back 
disorder.

In this regard, the Court of Appeals held that 38 U.S.C. 
§ 5107(a) requires a claimant to submit and establish a well 
grounded claim before VA is required to provide assistance to 
a claimant in developing facts underlying the claim.  Epps v. 
Gober, 126 F.3d at 1469.


ORDER

The veteran not having submitted a well grounded claim for 
the residuals of a back injury, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

